Case: 18-51052      Document: 00514988303        Page: 1     Date Filed: 06/07/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                   No. 18-51052                               FILED
                                 Summary Calendar                          June 7, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk



GEORGE OTTO CARL RILEY,

                                                Plaintiff−Appellant,

versus

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:17-CV-265




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      George Riley, pro se, appeals a judgment denying review of the final



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-51052    Document: 00514988303     Page: 2   Date Filed: 06/07/2019


                                 No. 18-51052

action of the Acting Commissioner of Social Security rejecting his claim for
Title II disability benefits. The magistrate judge issued a detailed and persua-
sive fifteen-page Report and Recommendation advising that the final decision
of the Commissioner should be affirmed. Over Riley’s objection, the district
court accepted and adopted the Report and Recommendation and sustained
the administrative law judge’s denial of benefits.

      We have reviewed the applicable law, the briefs, and pertinent parts of
the administrative record. There is no reversible error. The judgment is
AFFIRMED, essentially for the reasons advanced by the magistrate judge.




                                       2